DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 04/14/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Status of Claims
Applicant's amendment of claims 9 and 14 in “Claims” filed on 04/14/2021 with the “Request for Continued Examination (RCE)” filed on 04/14/2021, have been acknowledged and entered by Examiner.
This office action considers claims 9-12 and 14-20 pending for prosecution, wherein claims 14-20 are withdrawn from consideration, and claims 9-12 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given via a phone call Attorney Greg (Cheng-Kang) Hsu Reg No 61,007 on 04/19/2021.
i. Rejoinder: Upon further consideration, the Examiner finds that the withdrawn claims 14-20 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 04/16/2019 and the non-elected claims 14-20 are entered. Authorization for this examiner’s amendment was given in a phone call Attorney Greg (Cheng-Kang) Hsu Reg No 61,007 on 04/19/2021 and in the “Applicant– Arguments/Remarks Made in an Amendment" filed on 04/14/2021. 
Thus, this office considers claims 9-12 and 14-20 pending for prosecution.	
ii. Claims 14, 17, and 18 have been amended. Authorization for this examiner’s amendment was given in a phone call Attorney Greg (Cheng-Kang) Hsu Reg No 61,007 on 04/19/2021.
iii. Claim 14 has been amended, and the whole claim after this amendment will read as follows:
14.	(Examiner Amended) A method for fabricating the semiconductor device as set forth in claim 9, comprising: 
forming the compound semiconductor layer on the substrate; 
forming the first protection layer on the compound semiconductor layer; 
forming the gate electrode penetrating the first protection layer and on the compound semiconductor layer; 
the doped compound semiconductor region disposed between the gate electrode and the compound semiconductor layer, wherein the doped compound semiconductor region is embedded in the first protection layer; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 15/918,578Docket No.: 0941-3767PUS1 Reply dated April 14, 2021 
forming a plurality of field plates over the first protection layer, wherein the plurality of field plates are separated from each other; and 
forming the source electrode and the drain electrode penetrating the first protection layer and on the compound semiconductor layer, wherein the gate electrode is between the source electrode and the drain electrode, and 
the plurality of field plates are between the gate electrode and the drain electrode, wherein topmost portions of the gate electrode and the plurality of field plates are coplanar with each other.
iv. Claim 17 has been amended, and the whole claim after this amendment will read as follows:
17.	(Examiner Amended) The method as claimed in claim 14, wherein the plurality of field plates comprise the first field plate and the second field plate, wherein the second field plate is between the first field plate and the drain electrode.
v. Claim 18 has been amended, and the whole claim after this amendment will read as follows:
18.	(Examiner Amended) The method as claimed in claim 17, further comprising forming the second protection layer on the first protection layer, wherein the gate electrode, the source electrode and the drain electrode penetrate the second protection layer, the first field plate penetrates the second protection layer and is on the first protection layer, and the second field plate is formed on the second protection layer.                            
Reason for Allowances
Claims 9-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 9: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second field plate disposed between the drain electrode and the first field plate and on the second protection layer, wherein the gate electrode, the first field plate and the second field plate are separated from each other, wherein a bottom surface of the first field plate lands on a top surface of the first protection layer, and a bottom surface of the second field plate lands on a top surface of the second protection layer, wherein the gate electrode includes an upper portion covering the top surface of the second protection layer, wherein topmost portions of the gate electrode, the first field plate, and the second field plate are coplanar with each other”, as recited in Claim 9, in combination with the remaining limitations of the claim.			
Claims 10-12 and 14-20, are allowed as those inherit the allowable subject matter from claim 9. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Minoura et al. (US 20140092637 A1; hereinafter Minoura) “COMPOUND SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING THE SAME”.
Ishii (US 20120018735 A1; hereinafter Ishii) “SEMICONDUCTOR DEVICE”.	
You et al. (US 20170062581 A1; hereinafter You) “SEMICONDUCTOR DEVICE AND METHOD FOR FABRICATING THE SAME”.
Prior Art Minoura teaches a compound semiconductor device and a method of manufacturing the same ([0002]), wherein (Fig. 1A+; [0025+]) a compound semiconductor layered structure; an electrode formed above the compound semiconductor layered structure; a first protective insulating film that covers a surface of the compound semiconductor layered structure and is made of silicon nitride as a material; a second protective insulating film that covers the electrode on the first protective insulating film and is made of silicon oxide as a material; and a third protective insulating film that contains silicon oxynitride and is formed between the first protective insulating film and the second protective insulating film. But, Prior Art Minoura does not expressly teach a second field plate disposed between the drain electrode and the first field plate and on the second protection layer, wherein the gate electrode, the first field plate and the second field plate are separated from each other, wherein a bottom surface of the first field plate lands on a top surface of the first protection layer, and a bottom surface of the second field plate lands on a top surface of the second protection layer, wherein the gate electrode includes an upper portion , wherein topmost portions of the gate electrode, the first field plate, and the second field plate are coplanar with each other (claim 9).
Prior Art Ishii teaches a semiconductor device that has a field plate formed on a silicon nitride film between a gate electrode and a drain electrode ([0003]), wherein (Fig. 1+; [0016+]) a semiconductor layer formed on a substrate, the semiconductor layer having an active region on a plane; a source electrode and a drain electrode formed on the active region of the semiconductor layer; a gate electrode formed on the active region of the semiconductor layer, the gate electrode being located between the source electrode and the drain electrode; a first insulating film formed on the semiconductor layer and covering the gate electrode, the first insulating film having a step portion following a shape of the gate electrode; a first field plate formed on the insulating film and located between the gate electrode and the drain electrode and separated from the step portion, the first field plate being electrically connected to the source electrode via outside of the active region; a second insulating film formed on the first insulating film to cover the step portion and the first field plate; and a shield electrode formed on the second insulating film, the shield electrode extending from a portion located above the first field plate and a portion located above the gate electrode, the shield electrode being electrically connected to the source electrode. But, Prior Art Ishii does not expressly teach a second field plate disposed between the drain electrode and the first field plate and on the second protection layer, wherein the gate electrode, the first field plate and the second field plate are separated from each other, wherein a bottom surface of the first field plate lands on a top surface of the first protection layer, and a , wherein topmost portions of the gate electrode, the first field plate, and the second field plate are coplanar with each other (claim 9).
Prior Art You teaches a semiconductor device ([Abstract]), wherein (Fig. 1+; [0008+]) a semiconductor device includes a first III-V compound layer on a substrate, a second III-V compound layer on the first III-V compound layer, in which a material of the first III-V compound layer is different from that of the second III-V compound layer, a gate metal stack disposed on the second III-V compound layer, a source contact and a drain contact disposed at opposite sides of the gate metal stack, a gate field plate disposed between the gate metal stack and the drain contact, an anti-reflective coating (ARC) layer formed on the source contact and the drain contact, and an etch stop layer formed on the ARC layer, and gate field plate is arranged between the gate electrode and the drain electrode. The gate field plate 140 is electrically connected to the source electrode. But, Prior Art You does not expressly teach a second field plate disposed between the drain electrode and the first field plate and on the second protection layer, wherein the gate electrode, the first field plate and the second field plate are separated from each other, wherein a bottom surface of the first field plate lands on a top surface of the first protection layer, and a bottom surface of the second field plate lands on a top surface of the second protection layer, wherein the gate electrode includes an upper portion covering the top surface of the second protection layer, wherein topmost portions of the gate electrode, the first field plate, and the second field plate are coplanar with each other (claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898